Citation Nr: 0910861	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-39 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for an upper 
respiratory condition.

3.  Entitlement to a compensable initial evaluation for 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1978 to December 
1981. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

A hearing was held in November 2007 at the RO in St. 
Petersburg, Florida, before the undersigned Veterans Law 
Judge (VLJ).  This type of hearing is often called a Travel 
Board hearing.  A transcript of that proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claims on appeal is necessary prior to final 
appellate review.  The Veteran has claimed entitlement to 
service connection for right ear hearing loss and an upper 
respiratory condition and entitlement to a compensable 
initial evaluation for left ear hearing loss.

The claims file reflects that the Veteran is currently 
assigned a noncompensable rating evaluation for his left ear 
hearing loss and the Veteran essentially contends that the 
current evaluation assigned for this condition does not 
accurately reflect the severity of that condition.  The 
Veteran reports that his service-connected left ear hearing 
loss has become more severe since his last examination.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).  During his November 2007 hearing before the 
undersigned Veterans Law Judge the Veteran claimed that his 
left ear hearing loss had increased in severity since the 
most recent VA examination in July 2007, approximately a year 
and a half ago, and the evidence appears to offer some 
support for the Veteran's contentions.  Therefore, the Board 
finds that a new examination is necessary to reach a decision 
on this claim.  

In addition, to date the Veteran has not undergone a 
comprehensive VA examination regarding his claimed upper 
respiratory condition and right ear hearing loss.  There is 
no opinion on record sufficient to adjudicate the issue 
before the Board.  As such, comprehensive VA examinations and 
opinions are required in this case.  Assistance by the VA 
includes obtaining a medical opinion when such an opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008).

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and inquire as to whether he has had any 
private treatment for either his hearing 
loss or his reported upper respiratory 
condition since September 2006.  If the 
Veteran indicates that he has received any 
pertinent treatment, the RO/AMC should 
obtain and associate those records with 
the claims file.

2.  The Veteran should be afforded an 
audiological examination to determine the 
severity of his left ear hearing loss.  
The examiner should also determine the 
severity and nature of any right ear 
hearing loss.  The claims file should be 
made available to and be reviewed by the 
examiner.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's hearing loss in detail.  The 
examiner should also state whether it is 
at least as likely as not that any right 
ear hearing loss is related to any 
incident of service.  The rationale for 
all opinions expressed should be set 
forth.

3.  The RO/AMC should also make 
arrangements to afford the Veteran the 
appropriate examination for his claimed 
upper respiratory disorder.  The claims 
folder should be made available to and be 
reviewed by this examiner.  All indicated 
tests should be performed.  Thereafter, 
the examiner should state whether it is at 
least as likely as not that any upper 
respiratory order is related to any 
incident of service.  The rationale for 
all opinions expressed should be set 
forth. 

4.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.   If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



